Title: From George Washington to William Washington, 26 April 1793
From: Washington, George
To: Washington, William



Dear Sir,
Phila. April 26th 1793

At the request of Mr David Clark, a Coach maker of this City, I inform you that he made the Carriage which I had with me at Charleston on my Southern tour, and which you saw there. I am told that this Carriage is pronounced a very handsome one in its

appearance by persons of taste & judgement in that way, who have seen it & given an opinion upon it—As to the goodness of the materials & workmanship I can pronounce with truth that they are equal to any I have ever met with—and the Carriage has been put to a pretty severe test for the time I have had it.
Mr Clark says the reason of his wishing this information to be given you, is, that he understands you propose having a Carriage made in this City—and he is very desirous of having the job—not only on Acct of the advantage to be immediately derived from it; but he thinks it will prove the means of his getting more work from that quarter. With sincere regard I am Dear Sir Your Most Obed. Ser.
